Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims are amended.  Claims 1-20 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (U.S. Patent No. 10,114,935, hereinafter Das) in view of Carlson et al. (U.S. Patent Application No. 2018/0032722, hereinafter Carlson).
 	 With respect to claim 1, Das discloses a computer-implemented method for executing a user instruction, the method comprising:
 	obtaining, via one or more processors, identification data of a user via a device associated with the user, wherein the identification data comprises at least a password, a user (e.g. Das, col. 2, line 62-col. 3, line 25, “…authenticate to the computing device using textual login credentials (e.g., user-name, password…After the biometric input of the user 104 has been received by the computing device…”; col. 4, lines 30-49, “…to determine the authentication classification until the login pattern has been established…).
 	Das does not explicitly mention but Carlson mentions “causing to be displayed to the user, historical account data based on the login status, wherein the historical account data comprises one or more historical logins and each of the one or more historical logins includes associated historical biometrics data; receiving, via the one or more processors, the user instruction based on the historical login, changing password, or signing out of a historical device associated with a historical login of the one ore more historical logins, and executing, via the one or more processors, the user instruction” (e.g. Carlson, paragraph 0043, “A user can click on “Click for Details” to find out more information, which can include all the data received in the post message…provides the times of recent valid accesses, and an access history which provides such provides such things as a password reset…The alert can include a variety of combinations of information, and can provide additional information upon clicking on a general “other access information”…Last access from different device [0047] recent access from suspect device…number of unique devices…number of ‘new” device access account…”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Das’ teaching of generating login pattern with Carlson’s teaching of user access to login history to provide user visual access alert.

	
With respect to claim 2, Das and Carlson disclose the computer-implemented method of claim 1, wherein the historical account data includes at least one of historical device data, a timestamp, or a location associated with the one or more historical logins (e.g. Das, col. 3, lines 43-50).

 	With respect to claim 3, Das and Carlson disclose the computer-implemented method of claim 2, wherein the historical account data includes the historical device data, wherein the historical device data includes at least one of a device type, a device name, or browser data associated with the one or more historical logins (e.g. Carlson, paragraph 0043).

 	With respect to claim 4, Das and Carlson disclose the computer-implemented method of claim 1, wherein the biometric data includes a fingerprint of the user (e.g. Das. Col. 7, lines 1-3).

 	With respect to claim 5, Das and Carlson disclose the computer-implemented method of claim 1, further including storing the identification data or the user instruction for subsequent analysis (e.g. Das, col. 3, lines 45-62).

 	With respect to claim 6, Das and Carlson disclose the computer-implemented method of claim 1, wherein determining the login status includes comparing the identification data with pre-stored identification data (e.g. Das, col. 12, lines 15-19).
 
 	With respect to claim 7, Das and Carlson disclose the computer-implemented method of claim 6, wherein the pre-stored identification data includes at least a pre-stored password, a pre-stored user name, and pre-stored biometric data of the user (e.g. Das, col. 12, lines 15-19).

 	With respect to claim 8, Das and Carlson disclose the computer-implemented method of claim 1, wherein receiving the user instruction includes receiving the user instruction through one or more interactive activities of the user with the device associated with the user (e.g. Carlson, paragraph 0043).

 	With respect to claim 9, Das discloses a computer-implemented method for executing a user instruction, the method comprising: obtaining, via one or more processors, identification data associated with an account, wherein the identification data comprises at least one of a password, a user name, or biometric data: 
 	determining, via the one or more processors, a login status based on a comparison between the identification data and historical account data via a trained machine learning algorithm; transmitting, via the one or more processors, a notification to a device associated with a user associated with the account based on the login status, wherein the notification (e.g. Das, Abstract, Figs 1 and 5, col. 2, line 62-col. 3, line 25; col. 3, line 55-col. 4, line 15, “…Fig. 1…a user 104 may attempts to authenticate to the computing device 102, for example, using more than one biometric authentication factor…additionally attempt to authenticate to the computing device using textual login credentials (e.g., user-name password, passphrase, PIN, etc…”; “…the computing device 102 may receive historical authentication classifications and corresponding data for the classification algorithm from the remote computing device 114.  The historical data may be based on sensor data from other computing device and/or authentication classifications observed during previous login attempts by the user 104 may have used to authenticate their identity in the past”; “…the computing device 102 may download an authentication module 106 via the secure connection to be used by the computing device to allow or deny access to the user 104”).
	Das does not explicitly mention but Carlson mentions “causing to be displayed to the user, historical account data based on the login status, wherein the historical account data comprises one or more historical logins and each of the one or more historical logins includes associated historical biometrics data; receiving, via the one or more processors, the user e.g. Carlson, paragraph 0043, “A user can click on “Click for Details” to find out more information, which can include all the data received in the post message…provides the times of recent valid accesses, and an access history which provides such provides such things as a password reset…The alert can include a variety of combinations of information, and can provide additional information upon clicking on a general “other access information”…Last access from different device [0047] recent access from suspect device…number of unique devices…number of ‘new” device access account…”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Das’ teaching of generating login pattern with Carlson’s teaching of user access to login history to provide user visual access alert.
 	Moreover, Das discloses biometric authentication as part of part of user login information.  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include biometric information as part of authentication information login information with Carlson’s access alert as a matter of design choice. 

With respect to claim 10, Das and Carlson disclose the computer-implemented method of claim 9, wherein the identification data includes the biometric data, wherein the biometric data includes a fingerprint of the user (e.g. Das, col. 7, lines 1-3).



 	With respect to claim 12, Das and Carlson disclose the computer-implemented method of claim 9, wherein the historical account data includes at least one of historical device data, a timestamp, or a location associated with the one or more historical logins (e.g. Das, col. 3, lines 43-50).

 	With respect to claim 13, Das and Carlson disclose the computer-implemented method of claim 12, wherein the historical account data includes the historical device data, wherein the historical device data includes at least one of a device type, a device name, or browser data associated with the one or more historical login (e.g. Carlson, paragraph 0043).

 With respect to claim 14, Das and Carlson disclose the computer-implemented method of claim 9, wherein the historical biometric data includes historical biometric behavior data of the user, wherein the historical biometric behavior data includes at least one of a fingerprint or a pattern of providing a fingerprint of the user (e.g. Das, col. 7, lines 1-3).

 	With respect to claim 15, Das and Carlson disclose the computer-implemented method of claim 9, further including, prior to transmitting the notification, authenticating a communication identification of the user (e.g. Das, col. 12, lines 41-61).

 	With respect to claim 16, Das and Carlson do not explicitly disclose the computer-implemented method of claim 15, wherein the communication identification of the user includes at least one of an e-mail address or a phone number of the user.  
 	However, using e-mail address or phone number of user as mean of communicate with the user is well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement this feature as a matter of communication policy.

 	With respect to claim 17, Das and Carlson disclose the computer-implemented method of claim 9, wherein receiving the user instruction includes receiving the user instruction through one or more interactive activities of the user with the device associated with the user (e.g. Carlson, paragraph 0043).

 	With respect to claim 18, Das and Carlson disclose the computer-implemented method of claim 17, wherein the one or more interactive activities include clicking on a confirmation link or button displayed on a display of the device associated with the user (e.g. Carlson, paragraph 0043)).

 	With respect to claim 19, Das and Carlson disclose the computer-implemented method of claim 9, further including storing the identification data or the user instruction for subsequent analysis (e.g. Das, col. 3, lines 1-5).

 	With respect to claim 20, Das discloses a computer system for executing a user instruction, comprising: 
a memory storing instructions; and one or more processors configured to execute the instructions to perform operations including: obtaining identification data of a user via a device associated with the user, wherein the identification data comprises at least a password, a user name, and biometric data of the user: determining a login status based on the identification data; demonstrating, to the user, historical account data based on the login status, wherein the historical account data comprises at least historical biometric data associated with one or more historical logins; receiving the user instruction based on the historical account data, wherein the user instruction comprises at least one of revoking a historical login, changing password, or signing out a historical device associated with a historical login of the one or more historical logins; and executing the user instruction (e.g. Das, Abstract, Figs 1 and 5, col. 2, line 62-col. 3, line 25; col. 3, line 55-col. 4, line 15, “…Fig. 1…a user 104 may attempts to authenticate to the computing device 102, for example, using more than one biometric authentication factor…additionally attempt to authenticate to the computing device using textual login credentials (e.g., user-name password, passphrase, PIN, etc…”; “…the computing device 102 may receive historical authentication classifications and corresponding data for the classification algorithm from the remote computing device 114.  The historical data may be based on sensor data from other computing device and/or authentication classifications observed during previous login attempts by the user 104 may have used to authenticate their identity in the past”; “…the computing device 102 may download an authentication module 106 via the secure connection to be used by the computing device to allow or deny access to the user 104”). 
	Das does not explicitly mention but Carlson mentions “causing to be displayed to the user, historical account data based on the login status, wherein the historical account data comprises one or more historical logins and each of the one or more historical logins includes associated historical biometrics data; receiving, via the one or more processors, the user instruction based on the historical login, changing password, or signing out of a historical device associated with a historical login of the one or more historical logins, and executing, via the one or more processors, the user instruction” (e.g. Carlson, paragraph 0043, “A user can click on “Click for Details” to find out more information, which can include all the data received in the post message…provides the times of recent valid accesses, and an access history which provides such provides such things as a password reset…The alert can include a variety of combinations of information, and can provide additional information upon clicking on a general “other access information”…Last access from different device [0047] recent access from suspect device…number of unique devices…number of ‘new” device access account…”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Das’ teaching of generating login pattern with Carlson’s teaching of user access to login history to provide user visual access alert.
 	Moreover, Das discloses biometric authentication as part of part of user login information.  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include biometric information as part of . 
Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONGOC TRAN/Primary Examiner, Art Unit 2434